
	
		II
		Caalendar No. 95
		110th CONGRESS
		1st Session
		S. 1001
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mrs. Hutchison (for
			 herself, Mr. Alexander,
			 Mr. Allard, Mr.
			 Baucus, Mr. Bond,
			 Mr. Brownback, Mr. Burr, Mr.
			 Bunning, Mr. Chambliss,
			 Mr. Coburn, Mr.
			 Cochran, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mrs. Dole, Mr.
			 Domenici, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Graham, Mr. Grassley,
			 Mr. Hatch, Mr.
			 Hagel, Mr. Inhofe,
			 Mr. Isakson, Mr. Kyl, Mr.
			 Lott, Mr. Martinez,
			 Mr. McCain, Ms.
			 Murkowski, Mr. Nelson of
			 Nebraska, Mr. Roberts,
			 Mr. Sessions, Mr. Shelby, Mr.
			 Smith, Mr. Stevens,
			 Mr. Sununu, Mr.
			 Tester, Mr. Thomas,
			 Mr. Thune, and Mr. Vitter) introduced the following bill; which was
			 read the first time
		
		
			March 28, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To restore Second Amendment rights in the District of
		  Columbia.
	
	
		1.Short
			 titleThis Act may be cited as
			 the District of Columbia Personal
			 Protection Act.
		2.Congressional
			 findingsCongress finds the
			 following:
			(1)The Second
			 Amendment to the United States Constitution provides that the right of the
			 people to keep and bear arms shall not be infringed.
			(2)The Second
			 Amendment to the United States Constitution protects the rights of individuals,
			 including those who are not members of a militia or engaged in military service
			 or training, to keep and bear arms.
			(3)The law-abiding
			 citizens of the District of Columbia are deprived by local laws of handguns,
			 rifles, and shotguns that are commonly kept by law-abiding persons throughout
			 the United States for sporting use and for lawful defense of their persons,
			 homes, businesses, and families.
			(4)The District of
			 Columbia has one of the highest per capita murder rates in the Nation, which
			 may be attributed in part to local laws prohibiting possession of firearms by
			 law-abiding persons who would otherwise be able to defend themselves and their
			 loved ones in their own homes and businesses.
			(5)The Federal
			 Gun Control Act of 1968, as amended
			 by the Firearms Owners’ Protection Act of 1986, and the Brady Handgun Violence
			 Prevention Act of 1993, provide comprehensive Federal regulations applicable in
			 the District of Columbia as elsewhere. In addition, existing District of
			 Columbia criminal laws punish possession and illegal use of firearms by violent
			 criminals and felons. Consequently, there is no need for local laws which only
			 affect and disarm law-abiding citizens.
			(6)Legislation is
			 required to correct the District of Columbia’s law in order to restore the
			 fundamental rights of its citizens under the Second Amendment to the United
			 States Constitution and thereby enhance public safety.
			3.Reform D.C.
			 council’s authority to restrict firearmsSection 4 of the Act entitled An Act
			 to prohibit the killing of wild birds and wild animals in the District of
			 Columbia, approved June 30, 1906 (34 Stat. 809; section 1–303.43, D.C.
			 Official Code) is amended by adding at the end the following: Nothing in
			 this section or any other provision of law shall authorize, or shall be
			 construed to permit, the Council, the Mayor, or any governmental or regulatory
			 authority of the District of Columbia to prohibit, constructively prohibit, or
			 unduly burden the ability of persons not prohibited from possessing firearms
			 under Federal law from acquiring, possessing in their homes or businesses, or
			 using for sporting, self-protection or other lawful purposes, any firearm
			 neither prohibited by Federal law nor subject to the
			 National Firearms Act. The District of
			 Columbia shall not have authority to enact laws or regulations that discourage
			 or eliminate the private ownership or use of firearms..
		4.Repeal D.C.
			 semiautomatic ban
			(a)In
			 GeneralSection 101(10) of
			 the Firearms Control Regulations Act of 1975 (section 7–2501.01(10), D.C.
			 Official Code) is amended to read as follows:
				
					(10)Machine
				gun means any firearm which shoots, is designed to shoot, or can be
				readily converted or restored to shoot automatically, more than 1 shot by a
				single function of the trigger, and includes the frame or receiver of any such
				weapon, any part designed and intended solely and exclusively, or combination
				of parts designed and intended, for use in converting a weapon into a machine
				gun, and any combination of parts from which a machine gun can be assembled if
				such parts are in the possession or under the control of a
				person.
					.
			(b)Conforming
			 Amendment to Provisions Setting Forth Criminal PenaltiesSection 1(c) of the Act of July 8, 1932 (47
			 Stat. 651; section 22–4501(c), D.C. Official Code) is amended to read as
			 follows:
				
					(c)Machine
				gun, as used in this Act, has the meaning given such term in section
				101(10) of the Firearms Control Regulations Act of
				1975.
					.
			5.Repeal
			 registration requirement
			(a)Repeal of
			 requirement
				(1)In
			 generalSection 201(a) of the Firearms Control Regulations Act of
			 1975 (section 7–2502.01(a), D.C. Official Code) is amended by striking
			 any firearm, unless and all that follows through paragraph (3)
			 and inserting the following: any firearm described in subsection
			 (c)..
				(2)Description of
			 firearms remaining illegalSection 201 of such Act (section
			 7–2502.01, D.C. Official Code) is amended by adding at the end the following
			 new subsection:
					
						(c)A firearm described
				in this subsection is any of the following:
							(1)A sawed-off
				shotgun.
							(2)A machine
				gun.
							(3)A short-barreled
				rifle.
							.
				(3)Conforming
			 amendmentThe heading of section 201 of such Act (section
			 7–2502.01, D.C. Official Code) is amended by striking Registration
			 requirements and inserting Firearm Possession.
				(b)Conforming
			 Amendments to Firearms Control Regulations ActThe Firearms
			 Control Regulations Act of 1975 is amended as follows:
				(1)Sections 202 through 211 (section 7–2502.02
			 through 7–2502.11, D.C. Official Code) are repealed.
				(2)Section 101
			 (section 7–2501.01, D.C. Official Code) is amended by striking paragraph
			 (13).
				(3)Section 401
			 (section 7–2504.01, D.C. Official Code) is amended—
					(A)in subsection (a),
			 by striking the District; and all that follows and inserting the
			 following: the District, except that a person may engage in hand
			 loading, reloading, or custom loading of ammunition for firearms lawfully
			 possessed under this Act.; and
					(B)in subsection (b),
			 by striking which are unregisterable under section 202 and
			 inserting which are prohibited under section 201.
					(4)Section 402
			 (section 7–2504.02, D.C. Official Code) is amended—
					(A)in subsection (a),
			 by striking Any person eligible to register a firearm and all
			 that follows through such business, and inserting the following:
			 Any person not otherwise prohibited from possessing or receiving a
			 firearm under Federal of District law, or from being licensed under section 923
			 of title 18, United States Code,; and
					(B)in subsection (b),
			 by amending paragraph (1) to read as follows:
						
							(1)The applicant’s
				name;
							.
					(5)Section 403(b)
			 (section 7–2504.03(b), D.C. Official Code) is amended by striking
			 registration certificate and inserting dealer’s
			 license.
				(6)Section 404(a)(3)
			 (section 7–2504.04(a)(3)), D.C. Official Code) is amended—
					(A)in subparagraph
			 (B)(i), by striking registration certificate number (if any) of the
			 firearm,;
					(B)in subparagraph
			 (B)(iv), by striking holding the registration certificate and
			 inserting from whom it was received for repair;
					(C)in subparagraph
			 (C)(i), by striking and registration certificate number (if any) of the
			 firearm;
					(D)in subparagraph
			 (C)(ii), by striking registration certificate number or;
					(E)in subparagraph
			 (D)(ii), by striking or registration number; and
					(F)in subparagraph
			 (E), by striking clause (iii) and redesignating clauses (iv) and (v) as clauses
			 (iii) and (iv).
					(7)Section 406(c)
			 (section 7–2504.06(c), D.C. Official Code) is amended to read as
			 follows:
					
						(c)Within 45 days of
				a decision becoming effective which is unfavorable to a licensee or to an
				applicant for a dealer’s license, the licensee or application shall—
							(1)lawfully remove
				from the District all destructive devices in his inventory, or peaceably
				surrender to the Chief all destructive devices in his inventory in the manner
				provided in section 705; and
							(2)lawfully dispose,
				to himself or to another, any firearms and ammunition in his
				inventory.
							.
				(8)Section 407(b)
			 (section 7–2504.07(b), D.C. Official Code) is amended by striking would
			 not be eligible and all that follows and inserting is prohibited
			 from possessing or receiving a firearm under Federal or District
			 law..
				(9)Section 502
			 (section 7–2505.02, D.C. Official Code) is amended—
					(A)by amending
			 subsection (a) to read as follows:
						
							(a)Any person or
				organization not prohibited from possessing or receiving a firearm under
				Federal or District law may sell or otherwise transfer ammunition or any
				firearm, except those which are prohibited under section 201, to a licensed
				dealer.
							;
				
					(B)by amending
			 subsection (c) to read as follows:
						
							(c)Any licensed
				dealer may sell or otherwise transfer a firearm to any person or organization
				not otherwise prohibited from possessing or receiving such firearm under
				Federal or District
				law.
							;
					(C)in subsection (d),
			 by striking paragraphs (2) and (3); and
					(D)by striking
			 subsection (e).
					(10)Section 704
			 (section 7–2507.04, D.C. Official Code) is amended—
					(A)in subsection (a),
			 by striking any registration certificate or and inserting
			 a; and
					(B)in subsection (b),
			 by striking registration certificate,.
					(c)Other Conforming
			 AmendmentsSection 2(4) of the Illegal Firearm Sale and
			 Distribution Strict Liability Act of 1992 (section 7–2531.01(2)(4), D.C.
			 Official Code) is amended—
				(1)in subparagraph
			 (A), by striking or ignoring proof of the purchaser’s residence in the
			 District of Columbia; and
				(2)in subparagraph
			 (B), by striking registration and.
				6.Repeal handgun
			 ammunition ban
			(a)Definition of
			 Restricted Pistol BulletSection 101(13a) of the Firearms Control
			 Regulations Act of 1975 (section 7–2501.01(13a)) is amended to read as
			 follows:
				
					(13)(A)Restricted
				pistol bullet means—
							(i)a projectile or projectile core
				which may be used in a handgun and which is constructed entirely (excluding the
				presence of traces of other substances) from one or a combination of tungsten
				alloys, steel, iron, brass, bronze, beryllium copper, or depleted uranium;
				or
							(ii)a full-jacketed projectile larger
				than .22 caliber designed and intended for use in a handgun and whose jacket
				has a weight of more than 25 percent of the total weight of the
				projectile.
							(B)The term restricted pistol
				bullet does not include shotgun shot required by Federal or State
				environmental or game regulations for hunting purposes, a frangible projectile
				designed for target shooting, a projectile which the Attorney General of the
				United States (pursuant to section 921(a)(17) of title 18, United States Code)
				finds is primarily intended to be used for sporting purposes, or any other
				projectile or projectile core which the Attorney General finds is intended to
				be used for industrial purposes, including a charge used in an oil and gas well
				perforating
				device.
						.
			(b)Repeal of
			 BanSection 601 of the
			 Firearms Control Regulations Act of 1975 (section 7–2506.01, D.C. Official
			 Code) is amended—
				(1)by striking
			 ammunition each place it appears (other than paragraph (4)) and
			 inserting restricted pistol bullets; and
				(2)by striking
			 paragraph (3) and redesignating paragraph (4) as paragraph (3).
				7.Restore right of
			 self defense in the homeSection 702 of the Firearms Control
			 Regulations Act of 1975 (section 7–2507.02, D.C. Official Code) is
			 repealed.
		8.Remove criminal
			 penalties for possession of unregistered firearms
			(a)In
			 generalSection 706 of the Firearms Control Regulations Act of
			 1975 (section 7–2507.06, D.C. Official Code) is amended—
				(1)by
			 striking that: and all that follows through (1) A
			 and inserting that a; and
				(2)by striking
			 paragraph (2).
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to violations occurring after the 60-day period which begins on the
			 date of the enactment of this Act.
			9.Remove criminal
			 penalties for carrying a firearm in one’s dwelling or other premises
			(a)In
			 generalSection 4(a) of the Act of July 8, 1932 (47 Stat. 651;
			 section 22–4504(a), D.C. Official Code) is amended—
				(1)in the matter
			 before paragraph (1), by striking a pistol, and inserting the
			 following: except in his dwelling house or place of business or on other
			 land possessed by that person, whether loaded or unloaded, a firearm,;
			 and
				(2)by striking
			 except that: and all that follows through (2) If the
			 violation and inserting except that if the
			 violation.
				(b)Treatment of
			 certain exceptionsSection 5(a) of such Act (47 Stat. 651;
			 section 22–4505(a), D.C. Official Code) is amended—
				(1)by striking
			 pistol each place it appears and inserting
			 firearm; and
				(2)by striking the
			 period at the end and inserting the following: , or to any person while
			 carrying or transporting a firearm used in connection with an organized
			 military activity, a target shoot, formal or informal target practice, sport
			 shooting event, hunting, a firearms or hunter safety class, trapping, or a dog
			 obedience training class or show, or the moving by a bona fide gun collector of
			 part or all of the collector’s gun collection from place to place for public or
			 private exhibition while the person is engaged in, on the way to, or returning
			 from that activity if each firearm is unloaded and carried in an enclosed case
			 or an enclosed holster, or to any person carrying or transporting a firearm in
			 compliance with sections 926A, 926B or 926C of title 18, United States
			 Code..
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to violations occurring after the 60-day period which begins on the date of the
			 enactment of this Act.
			
	
		March 28, 2007
		Read the second time and placed on the
		  calendar
	
